Citation Nr: 0401617	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for an effective date earlier than November 1, 
1996, for payment of death pension benefits.



REPRESENTATION

Appellant represented by:	Clayte Binion, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1971 to July 1973.  
He died in May 1992.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of August 2002 by 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue has been 
obtained, and the VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to the claim, 
the evidence necessary to reopen the claim, and what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf.

2.  The Board denied the appellant's claim for an effective 
date earlier than November 1, 1996, for payment of death 
pension benefits in a decision of June 30, 1998. 

3.  Since June 30, 1998, no additional evidence has been 
presented which is so significant that it must be considered 
in order to fairly decide the merits of the claim for an 
effective date earlier than November 1, 1996, for payment of 
death pension benefits.




CONCLUSIONS OF LAW

1.  The Board decision of June 30, 1998, which denied an 
effective date earlier than November 1, 1996, for payment of 
death pension benefits is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2003).

2.  New and material evidence has not been presented since 
June 30, 1998, and the claim for an effective date earlier 
than November 1, 1996, for payment of death pension benefits 
has not been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant concerning certain aspects of claim development.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq.).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
letter dated in December 2001, as well as the statement of 
the case issued in March 2003 and the supplemental statement 
of the case issued later in March 2003, the RO explained the 
basis of the prior decision and the need for new and material 
evidence to reopen the claim.  In a letter of December 2001, 
the RO specifically stated that the appellant needed to 
submit "evidence that your claim was received by VA on an 
earlier date than that which was shown by the evidence of 
record."  The appellant has had the opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant. Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim. 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001. 66 Fed. Reg. at 45,620.  Because the 
appellant's claim was received in June 2001, the amended 
regulations are not for application.

The Board has also noted the appellant's attorneys 
contentions which are to the effect that the RO was wrong in 
applying the new and material evidence standard.  He asserts 
that the claim was pending as of the date the VCAA went into 
effect, and therefore, the claim should be readjudicated on a 
de novo basis.  The Board finds, however, that the claim for 
an earlier effective date was no longer pending as of that 
date.  The claim was previously denied by the Board in a 
decision of June 1998, and the Board's decision was not 
appealed to the United States Court of Appeals for Veterans 
Claims.  Thus, the claim was not pending as of the date VCAA 
went into effect in December 2000.  The Board has noted that, 
subsequent to the Board's decision in June 1998, the 
appellant and her attorney attempted to obtain equitable 
relief from the Secretary of Veterans Affairs.  In a letter 
dated in February 1999, the Under Secretary for Benefits at 
the Veterans Benefits Administration denied the request for 
equitable relief.  Thereafter, the appellant's attorney 
repeatedly requested that the Secretary reconsider the 
decision which had denied the request for equitable relief, 
but his requests were repeatedly denied by the Secretary.  It 
is apparently the repeated requests for equitable relief 
which form the basis for the attorney's contention that the 
matter of entitlement to an earlier effective date remained 
pending as of the date of enactment of the VCAA.  The Board 
finds, however, that the attorney's pursuit of equitable 
relief from the Secretary was in essence a separate claim and 
does not mean that the claim for an earlier effective date 
which had been denied by the Board remained pending.  
Although the Board has jurisdiction over a decision by the RO 
with respect to an effective date, the decision by the 
Secretary to grant or deny equitable relief is not subject to 
Board review.  The decision by the RO regarding an effective 
date is based on the applicable law and regulations, while 
the decision by the Secretary is based on principles of 
equity.  Thus, the fact that the appellant pursued a claim 
for equitable relief from the Secretary did not prevent the 
1998 decision by the Board denying an earlier effective date 
from becoming final.  Because the 1998 Board decision became 
final prior to December 2000, the issue was not pending as of 
the date the VCAA went into effect.  Therefore, de novo 
readjudication under the VCAA is not warranted, and the RO 
properly applied the new and material evidence standard.

The appellant's claim for an earlier effective date for death 
pension benefits was previously denied by the Board on June 
30, 1998.  That decision is final.  38 U.S.C.A. § 7104.  

In the June 30, 1998 decision, the Board noted that the 
appellant contended that she should be granted death pension 
benefits from the date of the veteran's death in May 1992.  
She contended that she met with D.K. of the Butler County, 
Nebraska, Veterans Service Office to file a claim for 
benefits in May 1992.  She asserted that because she did not 
have the veteran's correct social security number she was 
told she could not file a claim with VA for death benefits.  
She contends that although she did not file a claim with VA 
until October 1996, she should be entitled to benefits dating 
back to when she first inquired about the claim.

In reviewing the history of the case, the Board noted that 
review of the veteran's DD Form 214 revealed that the veteran 
was discharged from the United States Army in July 1973.  The 
appellant submitted a death certificate showing the veteran's 
date of death as May 1992.

The Board noted that the appellant has submitted several 
statements and offered testimony at a personal hearing in 
March 1998.  The testimony was to the effect that, although 
the veteran was issued a social security number before his 
military service, for unknown reasons, according to the 
National Personnel Records Center (NPRC), the veteran was 
provided a "pseudo" social security number for 
identification purposes upon his enlistment.  The veteran's 
military records were indexed under this pseudo social 
security number, rather than his real one, by the NPRC.

On May [redacted], 1992, two days after the veteran's death, the 
appellant was interviewed by D.K. of the Butler County 
Veterans Service Office in David City, Nebraska. D.K. noted 
in his log that he contacted the state and several other 
county service officers in an attempt to find a DD214 on 
record.  The appellant described this office at her March 
1998 hearing as the "VA office in David City, Nebraska."

The appellant testified that she was told that without a 
record of the veteran's military service a claim could not be 
filed.  The appellant submitted correspondence evidencing her 
efforts with the NPRC and the Platte County Veterans Office 
in Columbus, Nebraska to locate the veteran's records.  The 
appellant was informed in October 1992 by NPRC that no 
records were listed under the veteran's correct social 
security number.  The Board noted that these efforts came to 
fruition in September 1996 when Platte County Veterans Office 
personnel contacted the Missouri Adjutant General who located 
records under the name C.R.L.E. in September 1996.

In the June 1998 decision, the Board also noted that the 
veteran submitted a request to locate his records in 
September 1987 and in September 1990 under the name R.C.L.E. 
with a yet another social security number identified as his 
service number.

On October 9, 1996, the appellant filed her claim with the RO 
in Waco, Texas, for entitlement to death pension benefits.  
The RO granted the appellant an effective date of November 1, 
1996 for payment of death pension benefits.  That date was 
the first day of the month following the date the appellant's 
claim was received by the RO.  The appellant in essence 
contended that through no fault of her own she was prevented 
from filing a claim for death pension benefits until October 
1996.  She contended that it was a combination of fault on 
the part of the military, for putting the wrong social 
security number on the service records, and on the VA for 
telling her that she could not file a claim until she had 
proof of her husband's service.  She in essence asserted that 
her contact with D.K. should qualify as an informal claim.

The Board found that the first formal claim filed with the VA 
was that received on October 9, 1996.  The effective date of 
a claim for non-service-connected death pension benefits is 
the date of receipt of the claim.  The Board noted that 
payment cannot commence prior to the first day of the month 
following receipt of the claim, in this case November 1, 
1996. 38 U.S.C.A. § 5110 (d)(2); 38 C.F.R. § 3.400(c)(3)(ii).

The Board further stated in the June 1998 decision that, 
regardless of the reasons for not filing a claim prior to 
October 1996, under the law, the effective date of the grant 
of death pension benefits cannot be earlier than that date.  
The Board stated that this is because if a claim is received 
more than 45 days after the date of death, the appropriate 
effective date is the first day of the month following the 
day the claim was received.  The Board is not empowered to 
grant equitable relief, but must apply the laws and 
regulations governing effective dates as they are written. 
See Darrow v. Derwinski, 2 Vet. App. 303 (1992) (the Board is 
without jurisdiction to review claims for equitable relief, 
although appellants are free to pursue such claims with the 
Secretary in accordance with the provisions of 38 U.S.C.A. § 
503 (West 1991)).

The Board noted that the appellant was mistaken in her 
assertion that D.K. was somehow an agent or representative of 
VA, and that even if he were, erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.

The appellant did not appeal the Board's June 1998 decision.  
Therefore, the decision became final.  As was noted above, 
the President signed into law the VCAA.  Significantly, 
however, nothing in that law requires the VA to reopen a 
claim that has been disallowed except when new and material 
evidence has been secured and presented.  See 38 U.S.C.A. 
§ 5103(f).  

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 
38 C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability and is, therefore, new 
and material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Significantly, no additional evidence has been presented 
since the previous decision by the Board.  For the foregoing 
reason, the Board finds that there is no additional evidence 
presented since June 1998 that is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for an earlier effective date.  Accordingly, the 
decision of June 1998 which denied an effective date earlier 
than November 1, 1996, for payment of death pension benefits 
remains final.


ORDER

New and material evidence has not been presented to reopen a 
claim for an effective date earlier than November 1, 1996, 
for payment of death pension benefits.  The appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



